Citation Nr: 0102784	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  94-47 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $6,231, 
to include the question of whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953.

This matter arises from various decisions rendered since 
December 1992 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the St. 
Petersburg, Florida, Regional Office (RO).  In the aggregate, 
these held that the indebtedness now at issue was properly 
created, and that waiver of its recovery was precluded 
because the veteran had been guilty of bad faith in the 
creation of the debt.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

This case previously was remanded to the RO in both August 
1996 and July 1998 for additional action and adjudication.  
The case most recently was returned to the Board in January 
2000 for final appellate consideration.  The Board observes 
that the RO complied with the instructions in the Board's 
prior remands, and that the case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was first awarded approved disability pension 
benefits effective August 1, 1986.  

2.  On eligibility verification reports (EVRs) submitted by 
the veteran in 1989 and 1990, he indicated that he was 
receiving Social Security benefits, but that he and his wife 
had no other income.  On his EVR submitted in September 1991, 
the veteran 

indicated that he was still in receipt of Social Security 
benefits, and that his wife had earnings of $400 during the 
period beginning September 1, 1990, and ending August 31, 
1991.  Then, on the EVR submitted by the veteran in September 
1992, he indicated that his wife had earnings of $4,008.86 
beginning in June of that year.  Based upon the foregoing 
information, the RO awarded the veteran improved disability 
pension benefits commensurate with the income reported.  

3.  As the result of an income verification match conducted 
in 1992, the RO learned that the veteran's spouse had wages 
totaling $6,704 during 1989, $4,145 during 1990, and $5,420 
during 1991.  Based upon that information, the RO reviewed 
the veteran's pension entitlement, and terminated his 
benefits retroactively for the period beginning February 1, 
1989, through August 31, 1992, while reducing the amount of 
benefits that had been paid for the period beginning 
September 1, 1992, and ending August 31, 1993.  An 
overpayment of $6,231 was created as a result.  

4.  The repeated failure of the veteran to report his wife's 
monthly income was the sole cause of the overpayment at 
issue.  

5.  The veteran had been informed by VA on numerous occasions 
that he must report any changes in his family's income. 

6.  The repeated failure of the veteran to report his wife's 
receipt of wages despite his knowledge of the reporting 
requirement demonstrates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences, 
and also resulted in a subsequent monetary loss to the 
Government.  


CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension benefits in the amount of $6,231 involved bad faith 
on the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  However, the question of whether a debt was 
properly created is integral to the issue of whether 
entitlement to waiver of recovery of a given indebtedness may 
be granted.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  To that end, the Board remanded this case to the RO 
in both August 1996 and July 1998 for further clarification.  
It is clear from the record that the veteran failed to report 
his wife's countable income in the form of wages for the 
years 1989, 1990, 1991, 1992, and 1993.  Had he done so, he 
would have received improved disability pension benefits at a 
greatly reduced rate for the years in question.  See 
38 C.F.R. § 3.271(b) (2000).  His failure to do so gave rise 
to the current overpayment.  Because the Board is now 
satisfied that the overpayment at issue was properly created, 
that question need not be examined further. 

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had demonstrated bad 
faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  To this extent, there 
shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  However, before the principles of equity and good 
conscience may afford waiver to an obligor, it must be 
established that the obligor 

was not guilty of bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The question, then, is whether bad 
faith on the part of the appellant led to the overpayment at 
issue.  

The facts in this case are as follows.  The veteran 
originally was awarded improved disability pension benefits 
effective August 1, 1986.  At that time, he reported that he 
and his spouse had no income from any source.  The veteran 
initially was informed of his entitlement to improved 
disability pension benefits by VA letter dated September 4, 
1986.  An attachment to that notification advised the 
appellant that he must notify VA of any changes in his or his 
spouse's income.  Various EVRs submitted by the appellant in 
1987, 1988, and 1989 specifically advised the veteran that he 
was to report his family's income from all sources.  In both 
1987 and 1988, the veteran reported that neither he nor his 
spouse had any income.  However, VA learned through an income 
verification match with the Social Security Administration 
that the appellant had been awarded Social Security benefits 
effective December 1987.  The veteran again was advised that 
it was his responsibility to promptly inform VA of any 
changes in his or his spouse's income.  

On EVRs submitted by the veteran in 1989 and 1990, he 
reported his receipt of Social Security benefits, but also 
indicated that his spouse had no income from any source.  
Section B. of VA Form 21-0516, Improved Pension Eligibility 
Verification Report (Veteran with Spouse), specifically 
requested that he report his spouse's "total" wages from all 
employment.  The veteran reported "none" for the period 
beginning September 1988 and ending August 1991.  On his EVR 
submitted in September 1991, the veteran reported that his 
spouse had wages of $400 during the 

prior 12-month period.  Then, on the EVR submitted by the 
appellant in September 1992, he indicated that his wife had 
been employed since June of that year, and that she had 
earned $4,008.86.  

As the result of an income verification match conducted in 
1992, VA learned that the veteran's spouse began working in 
1989.  VA was informed that the veteran's spouse had wages 
totaling $6,704 during that year, wages totaling $4,145 
during 1990, and $5,420 during 1991.  This, in addition to 
his wife's earnings during 1992, resulted in the termination 
of the veteran's pension entitlement from February 1, 1989, 
through August 31, 1992, a reduction in his pension rate from 
September 1, 1992, through August 31, 1993, and termination 
of his pension benefits effective September 1, 1993.  An 
overpayment of $6,231 ensued.  

When confronted with information regarding his wife's 
earnings during prior calendar years that had gone unreported 
on the veteran's various EVRs, the veteran replied that he 
did not think his wife's income was a factor in determining 
his pension entitlement.  

In view of the foregoing, the Board must conclude that the 
appellant underreported his wife's wages with the intent to 
gain an unfair advantage.  As previously indicated, the 
veteran had repeatedly been informed by VA of his 
responsibilities in accurately and promptly reporting his 
family's income.  Moreover, the veteran's previous failure to 
promptly report his receipt of Social Security benefits had 
led to a previous overpayment, in conjunction with which VA 
further informed the veteran of his responsibilities 
regarding income reporting.  Despite this, the appellant 
consistently failed to report his spouse's earnings until 
confronted with that information by VA.  From this, the Board 
must conclude that the appellant's repeated failure to report 
his spouse's earnings was intentional.  As such, it could be 
for no other purpose than to gain unfair advantage in his 
dealings with VA.  He was 

successful in this respect as evidenced by the ensuing 
overpayment.  Thus, the Board is compelled to find that the 
veteran was guilty of bad faith in the creation of the 
overpayment at issue. 

The Board's finding of bad faith by the appellant precludes 
the granting of waiver of recovery of the overpayment of 
improved disability pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $6,231 is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals







